Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 1 of 16 PAGEID #: 624

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
NICHOLAS NUTTER, et al,
Plaintiffs, ; Case No, 2:19-cy-02462
JUDGE Michael H. Watson
Chief Magistrate Judge Elizabeth P. Devers
ROCKY RATLIFF,
Plaintiff, : Case No. 2:19-cv-04746
JUDGE Michael H. Watson.
Chief Magistrate Judge Elizabeth P. Devers
MICHAEL CANALES, et al.,
Plaintiffs, : Case No. 2:21 -cv-02562

JUDGE Michael H. Watson

Chief Magistrate Judge Elizabeth P, Devers

=VS-

THE OHIO STATE UNIVERSITY, :

Defendant,

PLAINTIFFS’ MOTION FOR RECUSAL AND INTRADISTRICT TRANSFER
Now comes the above Plaintiffs, by and through counsel, and asks for the Honorable
Michael H. Watson to recuse himself from their respective cases. Further, the Plaintiffs request

that their cases be transferred to the Southern District of Ohio, Western Division in Cincinnati,

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 2 of 16 PAGEID #: 625

Ohio. The reasons for said Motion are more fully set out in the Memorandum ta Support,

attached hereto, and incorporated herein by reference.
Respectfully submitted,

fsf F.C. Rathiff
J.C, Ratliff (0027898)

‘sf Rocky Rathff

Rocky Ratliff (0089781)
200 W. Center Street
Marion, Ohio 43302
Tel: (740)383-6023

Fax:  (740)383-2066
Email: attorney.ratliff@email.com

MEMORANDUM IN SUPPORT
FACTS

On Fine 12, 2019, the Nutter, et al. Plaintiffs filed their Complaint against OSU in Case
Number 2:19-cv-02462, On October 25, 2019, Plaintiff Rocky Ratliff filed his Complaint
against OSU in Case Number 2:19-cv- 04746. On May 17, 2021, the Canales, et al. Plaintiffs
filed their Complaint against OSU in Case Number 2:21-cv-02562. To date, these Plaintiffs in
these three cases believe there are over two hundred and seventy-five (275) active Plaintiffs with
pending complaints against OSU in regard to the actions of Dr. Richard Strauss, the environment
at OSU, OSU’s continued indifference to Strauss’ actions and their environment, as well as
OSU’s cover-up and retaliatory actions. OSU has actively filed and sought to dismiss all
Plaintiffs’ claims on the basis of a waivable affirmative defense of the statute of limitations.

On January 17, 2019, the Court held a telephone status conference. Present were
attorneys from only the Plaintiff groups of Garrett, et al. and Snyder-Hil, et al. as well as the
attorneys representing OSU. During this hearing, the Court stated, “I want to start by saying that

2

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 3 of 16 PAGEID #: 626

I, and I think every member of this bench probably, have at one time or another served as an
adjunct professor of Ohio State. I currently am teaching. I say that only because if you want to
take shots, you can take shots. I’m thinking that my intention is to stay on the case and,
nonetheless, I’m letting you know in the case you want to raise something.” (See Plaintiffs’
Exhibit 1 p. 3-4). Further, the Court stated that it did not intend to rule anytime soon on the
motions to stay discover or motions to dismiss. (See Plaintiffs’ Exhibit 1 p. 4). The Court stated
that it wanted to see a copy of the Perkins Coie report in camera as soon as it was available as
well as any status updates that the OSU Board of Trustees had received to date, (See Plaintiffs’
Exhibit I p. 4). The Court further stated, “I know the board chairman, Mike Gasser. He’s a man
of his word. He’s told the victims that appeared before the board that, rest assured, the board is
not dismissing you. We’re committed to doing the right thing. And the Court intends to see that
the right thing is done here.” (See Plaintiffs’ Exhibit 1 p. 4). Also, the Court stated, “I know that
Mr, Gasser said at that meeting which I believe happened in December but I’m not —I don’t have
the date right at hand, but in any event, he indicated that the report would be — the investigation
would be over soon and we look forward to coming up with appropriate responses to action at
that time.” (See Plaintiffs’ Exhibit | p. 4-5). The Court noted that it was watching what was
going on with the men in Michigan as well. (See Plaintiffs’ Exhibit 1 p. 5). The Court stated,
“This case needs to be handled in a manner that is worthy of a great institution and these victims
need to be dealt with as the Chairman of the Board of Trustees has indicated that he is committed
to doing.” (See Plaintiffs’ Exhibit | p. 5). Plaintiffs’ Attorney Landskroner informed the Court,
“But we have not been able to gather the information that we need. And the purpose of our
request for very limited discovery was, one, to get records that —our clients’ own records which

we provided authorizations for to the university to counsel so we can have a complete

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 4 of 16 PAGEID #: 627

understanding of theit window at Ohio State University if there is any documentation or what
their medical records reflect; we have asked for information on Dr. Strauss which we’ve been
able to get through public records request but only in a limited capacity; we have subpoenaed the
medical board for information from Dr. Strauss...S0 we know there’s additional information out
there. We just don’t have it.” (See Plaintiffs’ Exhibit 1 p. 8). Plaintiffs’ Attorney Sharp stated,
“we’ve done all of the same as well as attempted to talk to a number of the former higher-ups at
OSU because they are formers, but because they’re former employees or former officers, they
have declined for whatever reason and they’re entitled to do that, We cannot force them without
the power of the Court. So we haven’t had too much more luck other than what has been
publicly available at this point.” (Plaintiffs’ Exhibit | p. 8-9). Finally, both attorneys
recommended the Court appoint Layn Phillips as mediator because of his experience with the
Michigan State University case and the University of Southern California case.

On May 17, 2019, the Perkins Coie investigation was released with findings that Dr.
Strauss had abused at least 177 male students during his career at Ohio State. On or about May
24, 2019, the Chairman of the OSU Board of Trustees resigned.

On May 3, 2021, The Ohio State University filed their Notice of Intent to Establish
Strauss Individual Settlement Program.

On May 13, 2021, the Court held a telephone Status Conference with the above
Plaintiffs’ Counsel present. The Court stated, “I don’t want to detract from the importance of the
settlement program that Ohio State has set up. I think it’s a good thing. My understanding is
that it runs for £20 days. So if it began last Friday on May the 7", then I would suggest that it
probably ends on September 7". The Court will be issuing its ruling on the pending motions to

dismiss no later than the end of September of 2021. I understand that some of the Plaintiffs

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 5 of 16 PAGEID #: 628

would have preferred an earlier decision on those motions, but it’s been my goal from the outset
to try to resolve as many of these claims as possible through settlement. Any Plaintiff wishing to
settle before that decision is issued should keep the end of September in mind and be guided
accordingly, At this point, I don’t see any need for oral argument on the pending motions to
dismiss, If that should change for any reason, P’If let you know.” (See Plaintiffs’ Exhibit 2 p, 3-
4),

On September 3, 2021, seven (7) Plaintiffs from the Nutter, et al. lawsuit gave their
notice of intent to settle with OSU, whereas thirty-nine (39) Plaintitfs from the Nutter, et al.
lawsuit rejected OSU’s Strauss Individual Settlement Program. These rejecting Plaintiffs’ cited
OSU’s lack of accountability, the Plaintiffs’ inability to obtain the fully publicly funded Perkins
Coie investigation, OSU’s lack of safeguards for students and future students, the lack of
reasonable compensation in comparison to female sexual abuse survivors in recent Title IX
complaints with other universities, and a lack of settlement structure to account for the grooming
techniques of Dr. Strauss. These rejecting Plaintiffs did state that they would each settle for the
amount that the Court Appointed Mediator said that he thought was fair.

On September 9, 2021, the Court held a telephone Status Conference with the above
Plaintiffs’ Counsel present. The Court stated that it called the conference because a question had
been directed to the Court’s public information specialist by NBC News Digital. (See Plaintiffs’
Exhibit 3 p. 8). Judge Watson stated the question concermed his impartiality, which was of the
utmost importance. (See Plaintiffs’ Exhibit 3 p. 8). Judge Watson stated, “The Plaintiffs in this
case have unquestionably been abused and taken advantage of by Dr. Strauss.” (See Plaintiffs’
Exhibit 3 p. 9). Further, he stated, “As you know, I disclosed to al! of you at a hearing on

January 17, 2019, the fact that I serve as an adjunct professor in the spring for the Moritz Coilege

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 6 of 16 PAGEID #: 629

of Law. No Party requested my recusal from the case based on that relationship. (See Plaintiffs’
Exhibit 3 p. 9). Judge Watson stated that he didn’t believe that disclosure of his wife’s business,
which sells Ohio State licensed products required disclosure by either the Code of Conduct for
United States Judges or the advisory opinions issued by the Committee on Codes of Conduct
interpreting the code. (See Plaintiffs’ Exhibit 3 p. 9). The Court stated, “The question has
prompted me to look through prior transcripts to determine whether or not I had disclosed this
fact to you as well. After a review of the transcripts, it appears that I have not and/or at least
didn’t do it on the record.” (See Plaintiffs’ Exhibit 3 p. 9}. Judge Watson pointed out that his
wife is a licensee through OSU trademark and licensing and the contract is a license agreement,
which permits the Judge Watson’s wife to manufacture and sell to the public OSU authorized
trademark merchandise. (See Plaintiffs’ Exhibit 3 p. 9-10). In turn, Judge Watson’s wife has to
pay a twelve (12) percent royalty to the university for each authorized Ohio State trademark
product that his wife’s business manufactures and/or sells. (See Plaintiffs’ Exhibit 3 p. 10), The
Judge stated that he did not have a financial interest in the Ohio State University. (See Plaintiffs’
Exhibit 3 p. 10). The Court stated, ‘Nonetheless, the fact that a member of the public has
inquired about it leads me to believe that Canon 3 of the Code of Ethics, the appearance of
impropriety may be implicated.” (See Exhibit 3 p. 10). Judge Watson stated that he was giving
each of the Plaintiffs’ Counsel an opportunity to confer with their clients outside his presence
and request recusal if it was felt that his impartiality was compromised. (See Exhibit 3 p. 10).
Finally, the Court stated, “I want to schedule an oral argument on the statute of limitations issue.

Pll hold that oral argument in person on September 21" at noon.” (See Exhibit 3 p. 10).

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 7 of 16 PAGEID #: 630

LAW AND ARGUMENT
I. Recusal of Judge Watson

The Due Process Clause, U.S. Const. Amend. 5, entitles a person to an impartial and
disinterested tribunal in both civil and criminal cases. Marshall v. Jerrico, Inc., 466 U.S, 238,
242 (1980). Title 28 U.S.C § 455(a) states: “Any justice, judge, or magistrate judge of the
United States shall disqualify himself in any proceeding in which his impartiality might
reasonably be questioned.” Jd. Importantly, it requires recusal if the judge’s impartiality is
reasonably questioned. Caperton v. A.T. Massey Coal Co, 556 U.S. 868 (2009), U.S. v. Ransom
428 F. App'x 587 (6th Cir. 2011), Jn re Kensington International Ltd,, 368 F.3d 289, (3d Cir,
2004), Murray v. Scott, 253 F.3d 1308, 1310 (11th Cir. 2001). Because the goal of U.S.C §
455(a) “is to exact the appearance of impartiality” recusal may be required even when there is no
partiality. J re Kensington International Ltd., 368 F.3d at 303, Potashnick v. Port City
Construction Co., 609 F.2d 1101, 1111 (Sth Cir.), cert. denied, 449 U.S. 820, 101 S.Ct. 78, 66
L.Ed.2d 22 (1980). Generally, recusal under § 455(a) is necessitated by extra-judicial, as
opposed to judicial factors. See, e.g., Jn re Desilets, 268 B.R. 516, 520. In the Sixth Circuit, this
“extrajudicial source" factor has given rise to the frequent observation that disqualification under
§ 455 cannot be premised on purely judicial conduct. See, e.g., United States v. Arhebamen, 197
Fed. Appx. 461, 465 (6th Cir, 2006) (unpublished)(citing Green v. Nevers, 111 F.3d 1295, 1303-
04 (6th Cir. 1997)); Martin vy, LaBelle, 7 Fed. Appx. 492 (6th Cir, 2001) (unpublished); United
States v. Story, 716 F.2d 1088, 1091 (6th Cir. 1983). It focuses on what is revealed to the parties
and the public, as opposed to the existence in fact of any bias or prejudice. Potashnick, 609 F.2d
at Li 11, The standard is that of an objective reasonable layperson outside the judicial system. Ji
re Kensington International Lid,, 368 F.3d. See Chitimacha Tribe of La. v, Harry L. Laws Co.,

690 F.2d 1157, 1165 (Sth Cir, 1982) (The movant “must show that, ifa reasonable man knew of

7

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 8 of 16 PAGEID #: 631

all the circumstances, he would harbor doubts about the judge's impartiality"). Doubts must be
resolved in favor of recusal. US y, Patti, 337 F.3d 1317 (11th Cir. 2003), “[T]he judge must
document the reasons for his or her decision so that the decision may be reviewed, if necessary,
by an appellate court.” U.S. v. Greenspan, 26 F.3d 1001, 1007 (10th Cir. 1994).

Disqualification is also required and cannot be waived by consent of the parties, in
circumstances listed in § 455(b), including where the judge “knows that he, individually or as a
fiduciary, or his spouse or minor child residing in his household, has a financial interest in ... a
party to the proceeding, or any other interest that could be substantially affected by the outcome
of the proceeding.” 28 U.S.C. § 455(b)(4); See also Code of Jud. Conduct Canon 3(C)(1)(c).
This provision is absolute, requiring a judge to take recusal action without regard to any
appearance of impropriety if there is such “financial interest.” Hall vy. City of Williamsburg, 768
EF. App'x 366, 371 (6th Cir. 2019) (citing 28 U.S.C. § 455(b)(4)). A fudge has an obligation to
“inform himself about his personal and fiduciary financial interests and make a reasonable effort
to inform himself about the personal financial interests of his spouse and minor children residing
in his household.” 28 U.S.C. § 455(c); see also Code of Jud. Conduct Canon 3(C)(2). Financial
interest means “a legal or equitable interest, however small.” 28 U.S.C, § 455(d)(4); see aiso
Code of Jud, Conduct Canon 3(C)(3)(c).

Further, Canon 2 of the of Code of Conduct for United States Judges states: A Judge
Should Avoid Impropriety and the Appearance of Impropriety in all Activities,
(A) Respect for Law. A judge should respect and comply with the law and should act at all times
in a manner that promotes public confidence in the integrity and impartiality of the judiciary.
(B) Outside Influence. A judge should not allow family, social, political, financial, or other

relationships to influence judicial conduct or judgment. A judge should neither lend the prestige

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 9 of 16 PAGEID #: 632

of the judicial office to advance the private interests of the judge or others nor convey or permit
others to convey the impression that they are in a special position to influence the judge. A judge
should not testify voluntarily as a character witness.
(C) Nondiscriminatory Membership. A judge should not hold membership in any organization
that practices invidious discrimination on the basis of race, sex, religion, or national origin.

Here, these Plaintiffs believe that there exists a factual basis for a “reasonable layperson”
outside of the judicial system to form a view of impartiality or at least the appearance of
impartiality regarding Judge Watson. This impartiality or appearance of impartiality stems from
his wife’s financial connection to OSU, the timing of Judge Watson’s disclosure of said financial
connection to OSU, the reason for Judge Watson’s disclosure, and Judge Watson’s failed full
disclosure of his OSU connection. For these reasons, any reasonable person outside the judicial
system would believe that Judge Watson is now partial or at a minimum appears to be partial
toward OSU.

a. Financial Connections to The Ohio State University

Judge Watson has significant financial ties to the Defendant The Ohio State University.
During the telephone conference on September 9, 2021, it was revealed that Judge Watson’s wife
is a manufacturer and seller that has an official license with the Defendant, pays a royalty fee,
and sells directly to the Defendant and to the general public. It is now these Plaintiffs
understanding that Judge Watson’s wife has a successful business connection with The Ohio
State University. In fact, a simple search of The Flag Lady’s Flag Store website shows this
relationship. The website states, “Quality Ohio State Buckeye Flags, Clothing, & Décor. Since
1980 we’ve provided the Ohio State Buckeye Football team with the flags that the cheerleaders

bring on the field. We flag the team!” (See Plaintiffs’ Exhibit 4 p. 1).

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 10 of 16 PAGEID #: 633

It was reported by the Columbus Dispatch that The Flag Lady had a direct contract with
the Defendant worth approximately $16,000. (See Plaintiffs’ Exhibit 5). Being that the median
individual income in United States of America is about $31,000, $16,000 is a substantial amount
of money for a layperson, In addition, in approximately 2020, these Plaintiffs believe that some
if not all incoming freshman students received an OSU flag made by The Flag Lady. (See
Plaintiffs’ Exhibit 6), For example, this past year’s incoming class was 11,318 students, if the
flag in question retails at $29.99, and OSU purchased the flags in question at that figure, The
Flag Lady made a gross total of $339,426.82. Obviously, this gross amount is extremely
sufficient to raise questions of impartially in any lay person, Moreover, this number does not
include the gross sales of the OSU licensed merchandise that the wife of Judge Watson sells to
the general public. However, none of the above numbers were disclosed by the Court, the
Defendant, The Ohio State University, its respective Counsel, or the Ohio State Attorney
General’s Office. In fact, these Plaintiffs are just left to wonder the nature of this business
relationship with The Ohio State University.

b. The Timing and Reason of Judge Watson’s Disclosure

These Plaintiffs have a difficult time with the rationale for the late timing and reasoning
for the disclosure. Certainly, this shows a total lack of impartiality. It appears that Judge
Watson only disclosed the Judge’s wife’s relationship with The Ohio State University due to a
media inquiry. Second, Judge Watson stated that he didn’t believe that he had a duty to disclose
this relationship. If true, then why would the Court feel it necessary to review the transcripts to
find whether this fact was disclosed to the Plaintiffs. Third, not only did the timing of the
disclosure happen after a media inquiry, but it also happened right before this Court was set to

rule on the Defendant’s Civ. R. 12 (b)(6) motion. It seems odd that the Plaintiffs in some of

10

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 11 of 16 PAGEID #: 634

these cases have been waiting for a ruling for over two years, in other Plaintiffs cases over three
years, and on the eve of said ruling, a disclosure of an impropriety of this magnitude is revealed
to the Plaintiffs, Finally, Plaintiffs are very worried at the prospect of having a partial Court
when on the eve of a ruling regarding the long-awaited Civ. R. 12 (b)(6) motion, these Plaintiffs
are now being awarded an oral hearing. In May 2021, on the telephone status conference, Judge
Watson stated that he feit an oral hearmg was not necessary, but now that the media has shed
light on a possible financial connection that Judge Watson has with OSU, all the Plaintiffs are
being granted a hearing.

c. Possible Failed Disclosures Regarding The Ohio State University

Considering the recent disclosure, these Plaintiffs have been focused on researching the
Court instead of their case with OSU. The Court stated very clearly that unquestionably these
Plaintiffs have been abused and taken advantage of by Dr. Strauss. Yet instead of focusing on
their battle with OSU, the Plaintiffs have been searching for this Court’s connection to OSU. It
has come to the Plaintiffs attention that Judge Watson and his wife have always actively
participated in the annual Buckeye Cruise for Cancer. Over the last fourteen (14) years, the
Buckeye Cruise for Cancer has raised over $25 million for The Ohio State University
Comprehensive Cancer Center — Arthur G. James Cancer Hospital and Richard J, Solove
Research Institute (OSUCCC ~ James). (See Plaintiffs Exhibit 7). In fact, both Judge Watson
and his wife have been recognized on social media for their noble efforts in this fundraising
event, (See Plaintiffs Exhibit 8).

It is Plaintiffs’ belief that on this cruise are some of the most influential, famous staff, and
alumnus of OSU, such as former head football coaches like Urban Meyer and current Athletic

Director Gene Smith. This cruise is full of OSU branded activities, from concerts to former and

41

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 12 of 16 PAGEID #: 635

current professional athletes with OSU ties and where the cruisers can meet and greet these
athletes. Moreover, The Flag Lady, contributes a sizable donation of $10,000 in order to achieve
the “Ist and 10” Donors Club mark on the cruise as well as provides a sponsorship benefit of a
custom-made sponsor banner hand sewn by the Flag Lady’s Flag Store as a reward for achieving
any of the tiered donor levels, (See Plaintiffs Exhibit 9 and 10). Also, one can reasonably
assume that during the cruise the Flag Lady’s merchandise is advertised, therefore increasing the
amount of her monetary revenue. Although these Plaintiffs see this as a noble gesture, said
Plaintiffs fail to see how vacationing with The Ohio State University, Brutus the Buckeye, the
Buckeye Cheerleaders, Alumni, and Numerous OSU staff allows the Court to remain impartial,
In fact, these events occurred while this case has been pending.

Nearly three years after the commencement of this case, the case remains in the pleadings
stage. Any layman could see that the impartiality of this Court or at a minimum an appearance of
impartiality of this Court is in question and a whole slew of questions come to mind such as:
Why did the Court not disclose the financial ties at the beginning of his being assigned to the
case instead of when reporters started to ask questions about his financial ties? What discussions
did the Judge have, if any, on the Buckeye Cruise ship with fellow high-level donors or officials
of the university? What is the full nature and scope of earnings made by the Judge’s wife from
The Ohio State University directly and indirectly? What party to a lawsuit, who is hoping to
prevail on their lawsuit, would not want the presiding Judge to have a Professional, Charitable,
and Business interests with that particular party? Just as in the famous line from the

Shakespearian Ham/et, “Something is rotten in the State of Denmark.”

12

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 13 of 16 PAGEID #: 636

Ik. Seeking Intradistrict Transfer

28 U.S.C, §1404(b) governs intradistrict civil transfers, Under 28 U.S.C. §1404(b),
“fulpon motion .,. any action, suit or proceeding of a civil nature or any motion or hearing
thereof, may be transferred, in the discretion of the Court, from one division in which pending to
any other division in the same district,” Any party can initiate such a transfer, including the
Plaintiff. Phillip Carey Mfg. Co. v. Taylor 286 F.2d 782, 784 (6th Cir. 1961). Such transfers are
“subject to the same analysis as under §1404(a) but apparently judged by a less rigorous
standard.” Hanning v. New England Mut. Life Ins. Co., 710 F. Supp. 213, 215 (S.D. Ohio 1989),
28 U.S.C, §1404(a) provides that, “[flor the convenience of parties and witnesses, in the interest
of justice, a District Court may transfer any civil action to any other District or Division where it
might have been brought or to any District or Division to which all the parties have consented.”
The party seeking transfer under §1404(a) bears the burden of showing that the relevant factors
weigh “strongly in favor of” transfer. Boyajyan v. Columbus Fin. Grp., Inc., 2007 WL 4410242,
at *1 (S.D. Ohio Dec. 13, 2007), quoting Centerville ALS v. Balanced Care Corp., 197 F.
Supp.2d 1039, 1049 (S.D. Ohio 2002). The factors which a District Court may consider in
deciding a §1404(a} motion are the foilowing:

In ruling on §1404(a) Motions, Courts have not limited their consideration to the three
enumerated factors in §1404(a) (convenience of parties, convenience of witnesses, or mterests of
justice), and, indeed, commentators have called on the Courts to “consider all relevant factors to
determine whether on balance the litigation would more conveniently proceed and the interests
of justice be better served by transfer to a different forum,” 15 Wright, Miller and Cooper,

[Federal Practice and Procedure: Jurisdiction and Related Matters, (2d Ed, 1986)], $3847. While

13

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 14 of 16 PAGEID #: 637

there is no definitive formula or list of the factors to consider, ... courts have considered many
variants of the private and public interests protected by the language of §1404(a).

The private interests have included: Plaintiff's forum preference as manifested in the
original choice, ,,, the Defendant's preference,...; whether the claim arose elsewhere, ...; the
convenience of the Parties as indicated by their relative physical and financial condition, ...; the
convenience of the witnesses—-but only to the extent that the witnesses may actually be
unavailable for trial in one of the fora, ...; and the location of books and records (similarly
limited to the extent that the files could not be produced in the alternative forum)...

The public interests have included: the enforceability of the judgment, ...; practical
considerations that could make the trial easy, expeditious, or inexpensive, ...; the relative
administrative difficulty in the two fora resulting from court congestion, ...; the local interest in
deciding local controversies at home, ...; and the public policies of the fora,...;

Jiumara v. State Farm Ins, Co., 55 F.3d 873, 879-80 Gd Cur.1995) (internal citations
omitted); see also Slate Rock Const. Co. Lid. v. Admiral Ins. Co., 2011 WL 3841691, *6 G.D.
Ohio Aug. 30, 2011). “A district court deciding a §1404(a) motion ‘has broad discretion to grant
or deny’ the requested transfer.” Tech-Sonic, Inc. vy. Sonies & Materials, Inc., 2012 WL
4343103, at *2 (S.D. 3 Ohio Sept. 21, 2012), quoting Phelps vy. McClellan, 30 F.3d 658, 663 (6th
Cir. 1994), General Motors Corp. v. Volpe, 321 F. Supp. 1112 (D.Del.1970) (The possibility of
prejudice to the plaintiffs flowing from that transfer.), Transfer should be effectuated because it
is in the interest of justice, and serves public, private interests, and is not inconvenient.

The most important statutory factor in the 1404(a) analysis is the interest of justice. This
factor is nebulous, but the courts have spoken to the boundaries of it. The interest of justice is

fairness and equity to both parties.

14

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 15 of 16 PAGEID #: 638

Here, in light of the recent disclosure, the reasons of the recent disclosure, and the timing
of said disclosure, these Plaintiffs respectfully request that this case be transferred to the
Southern District of Ohio Western Division at Cincinnati. The Plaintiffs request an intradistrict
transfer because all of judges in the Eastern District have ties to OSU. The Judges Hon. Algenon
L, Marbley; Hon. Edmund A. Sargus, Jr.; and Hon. Sarah D. Morrison, have been/or are
employed by OSU. Regarding the Western Division at Cincinnati, only one of the Article TT
Judges have any ties to OSU. The possibility of prejudice is negligible. The division courthouse
these Plaintiffs are in currently and from which they are requesting transfer from is 4.4 miles
away from the OSU Campus, whereas the division courthouse that is being requested is 110
miles away from the OSU Campus. The Court must “consider all relevant factors to determine
whether on balance the litigation would more conveniently proceed, and the interests of justice
be better served by transfer to a different forum,” The overarching factor here is the partialness
of the court, and the appearance of impartialness of the judiciary. A Federal Judge in Cincinnati
will probably not have direct ties to OSU, the jurors will be less likely to be unconditional OSU
sports fans, and the trial will not be held in the heart of Buckeye Football Country. Further, if
there is ever a need to reconvene mediation, the mediator selected by this Court is a Federal
Judge in Cincinnati.

Convenience is the second statutory factor in the 1404(a) analysis. There is no major
inconvenience to either the Plaintiffs or the Defendants. These above Plaintiffs live all
throughout the United States. The change in the venue will not affect their attendance to any
mandatory hearing or trial since the case is still in the pleading phase. The transfer to the
Cincinnati Federal Court will also not materially affect the Defendant OSU. The Counsel for

OSU are not disabled or mobility impaired and are representing the Ohio Attorney General’s

15

 
Case: 2:19-cv-02462-MHW-EPD Doc #: 50 Filed: 09/19/21 Page: 16 of 16 PAGEID #: 639

Office, which has statewide jurisdiction. The witnesses for the Plaintiffs, or the Defendant, that

might need to appear also live all throughout the United States. From party testimony to expert

witnesses, witnesses in this case are from all over the US. The change from Columbus to

Cincinnati would only affect their travel and lodging plans. The availability of books and

documents will not be a hindrance to the transfer. Most of the documents can be or have been

made into electronic copies and depositions have yet to begin.

For the reasons listed above and to preserve the integrity and public opinion of integrity

of the judiciary, the Plaintiffs respectfully request the Court transfer the case to the Southern

District of Ohio Western Division at Cincinnati.

Respectfully submitted,

/sf LC. Ratliff
1.C. Ratliff (0027898)

/s/ Rocky Ratliff
Rocky Ratliff (0089781)

200 W, Center Street

Marion, Ohio 43302

Tel: — (7403383-6023

Fax:  (7403383-2066

Email: attorney ratliff@email.com

CERTIFICATE OF SERVICE

It is hereby certified that a true and correct copy of the foregoing document was filed and

served, via the Court’s CM/ECF system on September 19, 2021, on all counsel of record.

16

/sf Rocky Ratliff

 
